        Case:18-18279-TBM Doc#:19 Filed:11/07/18                     Entered:11/07/18 11:45:57 Page1 of 4

 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      Reuben           Henry           Casias         Case #:     18-18279-TBM
                First Name         Middle Name      Last Name


 Debtor 2:      Jonel            Liz             Casias         Chapter:    7
                First Name         Middle Name      Last Name


Local Bankruptcy Form 1009-1.1
Notice of Amendment of Petition, Lists, Schedules, Statements, and/or Addition of Creditors

Please check applicable boxes, complete applicable sections identifying each amendment, and attach additional
pages as necessary.

 Part 1 Notice

You are hereby notified that the debtor has filed amended documents: Schedule A/B.

 Part 2 Amendments


2.1. Petition

    ☒ Not applicable (no amendments to Petition)

    ☐ The following section(s) of the Petition are amended as follows:


                Section of Petition              Information before amendment                  New information




2.2. List(s)

     ☒ Not applicable (no amendments to List(s))

     ☐ The following List(s) are amended as follows:

                          List                   Information before amendment                  New information




    Change in creditor’s name or address on List(s):
       Creditor’s name and/or address before amendment                     Corrected creditor’s name and/or address




L.B.F. 1009-1.1 (12/17)                                                                                           Page 1
        Case:18-18279-TBM Doc#:19 Filed:11/07/18                       Entered:11/07/18 11:45:57 Page2 of 4
2.3. Schedule(s) of Debts

    ☒ Not applicable (no amendments to Schedules of Debt(s))

    ☐ Schedule(s) of Debts are amended as follows:

    Schedules A/B:
        Description of property        Interest in    Current value of entire property        Current value of portion owned
                                        property
      Cash on Hand                                   60                                     60
      Minnequa Works CU #5105                        118.72                                 118.72
      Minnequa Works CU #5105                        1638.88                                1638.88
      Pueblo B&T                                     14.75                                  14.75
      SSFCU #5000                                    4                                      4
      SSFCU #5071                                    0                                      0
      Ent FCU                                        18.65                                  18.65
      Navy FCU                                       7.27                                   7.27
      SSFCU (Daughter’s)                             910                                    910
      SSFCU (Daughter’s)                             208.79                                 208.79
      Minnequa Works (Daughter’s)                    259.45                                 259.45


    Schedule C:
                  Amount of the exemption you claim                            Current value of debtor’s interest
      75% for all assets listed above

    If you object to this amended claim of exemption, you must file and serve your objection within 30 days after the date
    this notice is served. Objections must be filed with the Court and a complete copy must be served on debtor’s
    attorney or debtor, if unrepresented.
    Schedule D:
             New creditor or               Creditor’s name, last 4        Claim          Collateral     Collateral      Any
      Amendment to existing creditor        digits of account #,         amount                          value         other
                                              mailing address                                                         changes
      ☐ New creditor
      ☐ Amendment to existing creditor
      ☐ New creditor
      ☐ Amendment to existing creditor


    Schedules E/F:
              New creditor or                 Creditor’s name, last        Total claim           Priority amount     Any other
       Amendment to existing creditor         4 digits of account #,        amount                   (if any)        changes
                                                mailing address
      ☐ New creditor
      ☐ Amendment to existing creditor
      ☐ New creditor
      ☐ Amendment to existing creditor


    Schedule G:
             Contracting/Leasing party and address                             What the contract of lease is for

L.B.F. 1009-1.1 (12/17)                                                                                                 Page 2
        Case:18-18279-TBM Doc#:19 Filed:11/07/18                 Entered:11/07/18 11:45:57 Page3 of 4




    Schedule H:
       Co-debtor/spouse, former spouse, or legal equivalent;   Creditor to whom you owe the debt/community state or
                       name and address                                              territory




    Schedules I/J:
                                                 Amended/New information




2.4. Statement(s)

     ☒ Not applicable (no amendments to Statement(s))

     ☐ The following Statement(s) are amended as follows:

                     Statement               Information before amendment                 New information




2.5. Addition of Creditor(s)

     ☒ Not applicable (no additions)

     ☐ Creditors have been added as follows (and Schedules D, E, or F have been amended accordingly):

     ☐ Creditors have been amended as follows:

     Change in creditor’s name or address:
          Creditor’s name and/or address before amendment            Corrected creditor’s name and/or address




 Part 3 Signature of Debtor’s Attorney or Debtor (if unrepresented)

Dated: 11/07/2018                                              By: /s/ Robert J. Doig, #27983
                                                               225 E Cheyenne Mtn Blvd #140
                                                               Colorado Springs CO 80906
                                                               719 227-8787 (Office)
                                                               719 325-8355 (Fax)
                                                               rjdoig@comcast.net



L.B.F. 1009-1.1 (12/17)                                                                                     Page 3
        Case:18-18279-TBM Doc#:19 Filed:11/07/18                        Entered:11/07/18 11:45:57 Page4 of 4

 Part 4 Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct.

Dated: _________________________________                            By: ______________________________
                                                                        Signature of debtor

                                                                    Mailing Address: ____________________
                                                                    Telephone number: __________________
                                                                    Facsimile number: ___________________
                                                                    E-mail address: _____________________


                                                CERTIFICATE OF SERVICE

        On 11/07/2018, I served the foregoing document as well as Amended Schedules A/B and C on the following
individuals by electronic means through the Court’s ECF program:

TRUSTEE            Robertson B. Cohen, Esq.        trusteecohen@cohenlawyers.com

US TRUSTEE USTPRegion19.DV.ECF@usdoj.gov

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

Dated: 11/07/2018                                  /s/ Robert J. Doig




L.B.F. 1009-1.1 (12/17)                                                                                             Page 4
